—Order, Supreme Court, New York County (Joan Madden, J.), entered October 21, 1999, which, in a proceeding to stay an arbitration demanded by respondent under the rules of the National Association of Securities Dealers (NASD), granted respondent’s motion to dismiss the petition for failure to state a cause of action, unanimously affirmed, with costs.
There is no merit to petitioners’ claim that their resignation from the NASD voided any duty they have to arbitrate respondent’s claim that, as principals of respondent’s employer, they caused respondent’s constructive discharge in retaliation for his having reported illegal trading activities to the NASD (see, Matter of Dunay v Weisglass, 54 NY2d 25, 32-33; McLaughlin, Piven, Vogel v Nolan & Co., 114 AD2d 165, 170, lv denied 67 NY2d 606, citing Coudert v Paine Webber Jackson & Curtis, 705 F2d 78, 81). Concur — Rosenberger, J. P., Williams, Andrias, Buckley and Friedman, JJ.